Per Curiam.
It is manifest from the return in this case that the time of rendering judgment in this action is erroneously stated, as it appears to be before the return date of the summons. This date being material, and the parties having failed to amend the return by stipulation, the court of its own motion orders the return to be sept back to the justice who tried the case for amendment, and orders a reargument of this cause to be had at the next additional general term, the appellant’s attorney to enter the order and procure the amendment.